Exhibit 10.2




SECOND AMENDMENT TO
NOTE PURCHASE AGREEMENT
THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of March 19, 2020, by and among NewMarket Corporation, a
Virginia corporation (the “Company”), The Prudential Insurance Company of
America and the other holders of Notes (as defined in the Note Agreement defined
below) that are signatories hereto (together with their successors and assigns,
the “Noteholders”).
W I T N E S S E T H:
WHEREAS, the Company and the Noteholders are parties to a certain Note Purchase
Agreement, dated as of January 4, 2017 (as amended by that certain First
Amendment, dated as of October 10, 2017 and as amended, restated, supplemented
or otherwise modified from time to time, the “Note Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Note Agreement), pursuant to which the Noteholders have purchased
Notes from the Company;
WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement, and subject to the terms and conditions hereof, the
Noteholders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:
1.Amendments.
(a)    The Note Agreement is hereby amended by deleting paragraph 3I in its
entirety.
(b)    Paragraph 5A of the Note Agreement is hereby amended by replacing clause
(viii) of such paragraph in its entirety with the following:
(viii)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the holder of any Note may reasonably request and (y) information and
documentation reasonably requested by the holder of any Note for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.
(c)    Paragraph 5B of the Note Agreement is hereby amended by replacing the
last sentence of such paragraph in its entirety with the following:
Each notice delivered under this paragraph 5B (i) shall be in writing, (ii)
shall contain a heading or a reference line that reads “Notice under Paragraph
5B of Prudential Note Purchase Agreement dated as of January 4, 2017” and (iii)
shall be accompanied by a statement of a Responsible Officer or other executive
officer of


1



--------------------------------------------------------------------------------





the Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
(d)    Paragraph 6A of the Note Agreement is hereby amended by replacing each of
clauses (iii), (iv) and (vi) of such paragraph in their entirety with the
following, respectively:
(iii)    Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary, and Guarantees by any Subsidiary of Indebtedness of another
Subsidiary permitted under clause (i), (ii), (iv) or (v) of this paragraph 6A;
(iv)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Finance
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than for accrued interest, premiums, costs and expenses); provided that
(A) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (iv), when
aggregated with the principal amount of similar Indebtedness of the Company,
shall not exceed $200,000,000 at any time outstanding;
(vi)    Indebtedness of any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (vi) at any time
(excluding Indebtedness of any Subsidiary that has guaranteed the obligations of
the Issuer under the Note Documents pursuant to documentation in form and
substance reasonably satisfactory to the Required Holders), when aggregated with
the Indebtedness of the Company and/or any Subsidiary secured by a Lien under
paragraph 6B(vi) at such time, shall not exceed the greater of (x) $325,000,000
and (y) twenty percent (20%) of the Company’s Consolidated Net Tangible Assets;
provided, that no Indebtedness of any Subsidiary (other than the Foreign
Subsidiary Borrowers) incurred or guaranteed under the Bank Credit Agreement
shall be permitted under this clause (vi); and
(e)     Paragraph 6B of the Note Agreement is hereby amended by replacing each
of the lead-in and clauses (v) and (vi) of such paragraph in their entirety with
the following:
6B. Liens.     The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset, any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (A) such security interests secure
Indebtedness permitted by clause (iv) of paragraph 6A or similar Indebtedness of
the Company, in an aggregate principal amount not to exceed $200,000,000, (B)






2

--------------------------------------------------------------------------------





such security interests and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (D) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary;
(vi)    Liens on assets of the Company and its Subsidiaries not otherwise
permitted above; provided that the aggregate outstanding principal amount of
Indebtedness and other obligations of the Company and its Subsidiaries subject
to such Liens permitted by this clause (vi) at any time (when aggregated with
the aggregate outstanding principal amount of Indebtedness of Subsidiaries
permitted under paragraph 6A(vi) at such time) shall not exceed the greater of
(x) $325,000,000 and (y) twenty percent (20%) of the Company’s Consolidated Net
Tangible Assets; provided, further, that no Lien permitted under this clause
(vi) shall be granted to secure Indebtedness under the Bank Credit Agreement,
the Senior 2012 Note Indenture or any other agreement that evidences or governs
Indebtedness for borrowed money in an aggregate principal amount that exceeds
$50,000,000 unless and until the Notes and any guaranty delivered in connection
therewith are secured equally and ratably with such Indebtedness pursuant to
documentation reasonably satisfactory to the Required Holders in substance and
in form, including, without limitation, an intercreditor agreement and opinions
of counsel to the Company and its Subsidiaries from counsel that is reasonably
acceptable to the Required Holders (it being understood and agreed that the
counsel to the Issuer referred to in paragraph 3A(iii) shall be reasonably
satisfactory to the Required Holders to the extent such counsel render opinions
of the same type as covered by such counsel in the opinions delivered under
paragraph 3A(iii)); and
(f)    Paragraph 6B of the Note Agreement is hereby further amended by adding
the following clause (vii) to such paragraph in the appropriate chronological
order:
(vii)    any Lien constituting a precautionary backup security interest in
respect of (A) accounts receivable sold, conveyed or otherwise transferred or
over which a security interest has been granted in connection with an accounts
receivable securitization, supply chain financing, receivables purchase
agreement or similar arrangement, (B) all rights and properties associated with
such accounts receivable, including all proceeds thereof, (C) all rights arising
under any underlying contact or purchase order which gave rise to such accounts
receivable, (D) all rights to replevin of the goods sold in the creation of such
accounts receivable, (E) any collateral of the underlying account debtors
securing such accounts receivable, (F) any deposit accounts established and
maintained solely in connection with such accounts receivable used for receipt
and collection of such accounts receivable, or (G) all supporting obligations
and other rights, assets or properties customarily transferred (or in which
security interests are customarily granted); provided, that the aggregate
outstanding principal amount of Indebtedness and other obligations of the
Company






3

--------------------------------------------------------------------------------





and its Subsidiaries subject to such Liens permitted by this clause (vii) at any
time shall not exceed fifty percent (50%) of the accounts receivable balance of
the Company and its Subsidiaries as of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to paragraph 5A(i)
or 5A(ii), as applicable.
(g)    Paragraph 6C of the Note Agreement is hereby amended by replacing clause
(ii) of such paragraph in its entirety with the following:
(ii)    The Company     will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than (i) businesses of
the type conducted by the Company and its Subsidiaries on the date of execution
of this Agreement and businesses ancillary, similar, complementary or
synergistic thereto or reasonable extensions, developments or expansions of such
businesses and (ii) real estate holding and/or development activities.
(h)    Each of paragraphs 6D, 6F, 6G and 6H of the Note Agreement is hereby
amended by replacing each such paragraph in its entirety with the following:
6D.    Reserved.
6F.    Reserved.
6G.    Reserved.
6H.    Reserved.
(i)    Paragraph 6E of the Note Agreement is hereby amended by replacing such
paragraph in its entirety with the following:     
6E.    Transactions with Affiliates.     The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties and (ii)
transactions between or among the Company and its wholly owned Subsidiaries not
involving any other Affiliate Notwithstanding the foregoing, transactions with
the Charitable Foundations shall in no event be considered to be transactions
with an Affiliate.
(j)    Paragraph 6I of the Note Agreement is hereby amended by replacing such
paragraph in its entirety with the following:
6I. Financial Covenant – Maximum Leverage Ratio. The Company will not permit the
ratio (the “Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2020, of (i) Consolidated Total






4

--------------------------------------------------------------------------------





Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be greater than
3.75 to 1.00; provided that, to the extent that an Increased Leverage Period is
in effect, then the Leverage Ratio shall not be greater than 4.25 to 1.00;
provided further that (x) the Company may not elect to implement an Increased
Leverage Period for at least two (2) fiscal quarters following the end of an
Increased Leverage Period and (y) the maximum Total Leverage Ratio permitted
under this paragraph 6I shall revert to 3.75 to 1.00 as of the end of such
Increased Leverage Period and thereafter until another Interest Leverage Period
(if any) is elected pursuant to the terms and conditions described in this
paragraph 6I.


(k)    Paragraph 6J of the Note Agreement is hereby amended by replacing clause
(i) of such paragraph in its entirety with the following:
(i) The Company will not, and will not permit its Subsidiaries to, directly or
indirectly use the proceeds of the Notes (i) for any purpose which would breach
the U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of
1977 or other similar legislation in other jurisdictions; (ii) in each case in
any manner that will result in any Sanctions Violations, to fund, finance or
facilitate any activities, business or transaction of or with any Designated
Person or a Person that is owned or controlled by one or more Designated
Persons, or in any Sanctioned Country; (iii) in any other manner that will
result in any Sanctions Violations by any party to this Agreement or (iv) in
each case, except as could not reasonably be expected to result in a Material
Adverse Effect or could not reasonably be expected to result in any Sanctions
Violations by, or liability to, any holder of any Notes, for any purpose which
would breach Anti-Corruption Laws.
(l)    The Note Agreement is hereby amended by adding the following paragraph 6K
in the appropriate chronological order:
6K.    Most Favored Lender Status    . In the event the Company shall enter
into, assume or otherwise become bound by or obligated under any agreement
creating, governing or evidencing Indebtedness under a Material Credit Facility
containing one or more Additional Covenants or Additional Defaults, the terms of
this Agreement shall, without any further action on the part of the Company or
any of the holders of the Notes, be deemed to be amended automatically to
include each Additional Covenant and each Additional Default contained in such
agreement; provided, however, that such deemed amendment to this Agreement shall
only remain in effect for as long as such Material Credit Facility remains in
effect and contains such Additional Covenants or Additional Defaults; provided
that the Company shall give the Required Holders prompt written notice of the
termination of any Material Credit Facility or the removal of any Additional
Covenant or Additional Default, including a certification that such termination
or removal has occurred. The Company further covenants to promptly execute and
deliver at its






5

--------------------------------------------------------------------------------





expense (including the fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance satisfactory to the
Required Holder(s) evidencing the amendment of this Agreement to include such
Additional Covenants and/or Additional Defaults, provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this paragraph 6K, but shall merely be for the
convenience of the parties hereto.
(m)    Paragraph 7A of the Note Agreement is hereby amended by replacing clause
(xi) of such paragraph in its entirety with the following:
(xi)    one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by an unaffiliated third party
insurer that has not denied coverage) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;
(n)    Paragraph 8D of the Note Agreement is hereby amended by replacing such
paragraph in its entirety with the following:
8D. Financial Condition; No Material Adverse Change.      (i) The Company has
heretofore furnished to the Purchasers its consolidated balance sheet and
statements of income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2019 reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.
(ii)    Since December 31, 2019, there has been no material adverse change in
the business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.
(o)    Paragraph 8K of the Note Agreement is hereby amended by adding the
following sentence to the end of such paragraph:
As of the Second Amendment Effective Date, to the best knowledge of the Company,
the information included in the Beneficial Ownership Certifications provided on
or prior to the Second Amendment Effective Date to any holder of the Notes in
connection with this Agreement is true and correct in all respects.
(p)    Paragraph 8O of the Note Agreement is hereby amended by replacing such
paragraph in its entirety with the following:






6

--------------------------------------------------------------------------------





8O. Reserved.
(q)    Paragraph 8P of the Note Agreement is hereby amended by replacing clause
(i) of such paragraph in its entirety with the following:
(i) None of the Company or its Subsidiaries or to the knowledge of a Responsible
Officer their respective directors, officers, employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by one or more Designated Persons; (iii) is located, organized or
resident in a Sanctioned Country; or (iv) in each case, except as could not
reasonably be expected to result in a Material Adverse Effect or could not
reasonably be expected to result in any Sanctions Violation by, or liability to,
a holder of any Notes, has directly or indirectly engaged in, or is now directly
or indirectly engaged in, any dealings or transactions (1) with any Designated
Person, (2) in any Sanctioned Country, or (3) otherwise in violation of
Sanctions.
(r)    Paragraph 10B of the Note Agreement is hereby amended by the deleting the
defined terms “Burdensome Restrictions”, “Capital Lease Obligations”,
Consolidated EBIT”, “Interest Coverage Ratio” and “Restricted Payment” in their
entirety.
(s)     Paragraph 10B of the Note Agreement is hereby further amended by adding
the following defined terms in the appropriate alphabetical order:
“Additional Covenant” shall mean any financial covenant or negative covenant
applicable to the Company contained in any document or instrument creating,
governing or evidencing any Material Credit Facility (regardless of whether such
provision is labeled or otherwise characterized as a financial covenant or
negative covenant) the subject matter of which either (i) is similar to that of
any financial covenant or negative covenant contained in this Agreement, or
related definitions in paragraph 10 of this Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the holder or holders of the Indebtedness created
or evidenced by the document in which such covenant or similar restriction is
contained (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any financial
covenant or negative covenant contained in this Agreement, or related
definitions in paragraph 10 of this Agreement.
“Additional Default” shall mean any “default” or “event of default” (in each
case, whether or not specifically identified as such) contained in any document
or instrument creating or evidencing any Material Credit Facility which permits
the holder or holders of Indebtedness under such Material Credit Facility to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Company to purchase such Indebtedness prior to
the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained






7

--------------------------------------------------------------------------------





in paragraph 7 of this Agreement, or related definitions in paragraph 10 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive or has a shorter grace period than those set forth herein or is
more beneficial to the holders of such other Indebtedness (and such provision
shall be deemed an Additional Default only to the extent that it is more
restrictive, has a shorter grace period or is more beneficial) or (ii) is
different from the subject matter of any Default or Event of Default contained
in paragraph 7 of this Agreement, or related definitions in paragraph 10 of this
Agreement.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Finance Lease Obligations” means, at any time of determination, the amount of
the liability in respect of a “finance lease” on the balance sheet of such
Person, in accordance with GAAP, including, without limitation, Accounting
Standards Codification 842 and related accounting rules and regulations, as such
may be amended or re-codified from time to time; provided that in no event shall
any lease obligation that is an operating lease in accordance with GAAP be
deemed a “Finance Lease Obligation” for purposes of this Agreement.
“Material Credit Facility” means:
(a)    the Bank Credit Agreement and the Senior 2012 Notes, in each case,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the Closing Day by the Company, or in respect of
which the Company is an obligor or otherwise provides a guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding and/or
available for borrowing equal to or greater than $100,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).
“Second Amendment Effective Date” means March 19, 2020.
(t)    Paragraph 10B of the Note Agreement is hereby further amended by
replacing the defined terms “Bank Credit Agreement”, “Change of Control”,
“Charitable Foundation”, “Consolidated Interest Expense”, “Equity Interests”,
“Increased Leverage Period”, “Indebtedness”, “Leverage Ratio”, “Lien”, “Material
Acquisition”, “Material Disposition”, “Material Indebtedness”, “Material
Subsidiary”, “Responsible Officer”, “Subsidiary” and “Taxes” in their entirety
with the following:
“Bank Credit Agreement” means that certain Credit Agreement dated as of March 5,
2020, by and among the Company, certain Subsidiaries of the Company






8

--------------------------------------------------------------------------------





from time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as the administrative agent, as the same may be
further amended, restated, amended and restated, refinanced, supplemented,
replaced or otherwise modified from time to time.
“Change in Control” means: (i) any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than Bruce C. Gottwald, Floyd D. Gottwald, Jr. or members of
their respective families, or investment entities owned entirely (directly or
indirectly) by them or members of their respective families, either individually
or acting in concert with one or more other persons, shall have acquired
beneficial ownership, directly or indirectly, of securities of the Company (or
other securities convertible into such securities) representing 25% or more of
the combined voting power of all securities of the Company entitled to vote in
the election of members of the governing body of the Company, other than
securities having such power only by reason of the happening of a contingency;
(ii) the occurrence, during any period of 24 consecutive months, of a change in
the composition of the governing body of the Company such that a majority of the
members of any such governing body are not Continuing Members; (iii) the
occurrence of any “Change of Control” or similar event as defined in any
agreement or instrument evidencing any Material Indebtedness with an original
principal amount in excess of $75,000,000; (iv) the failure at any time of the
Company to legally and beneficially own and control 100% of the issued and
outstanding shares of capital stock of Ethyl Corporation or Afton Chemical
Corporation or the failure at any time of the Company to have the ability to
elect all of the governing body of Ethyl Corporation or Afton Chemical
Corporation; or (v) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Foreign Subsidiary Borrower.
“Charitable Foundations” means (i) The NewMarket Foundation, a non-stock,
non-profit Virginia corporation formed by the Company which qualifies as an
exempt organization under section 501(c)(3) of the Code which is organized and
operated solely for charitable purposes. and (ii) The Whale Foundation, a
non-stock, non-profit Virginia corporation formed by the Company which qualifies
or will qualify as an exempt organization under section 501(c)(3) of the Code
which is organized and operated solely for charitable purposes.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Finance
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of






9

--------------------------------------------------------------------------------





credit and bankers acceptance financing and net costs under interest rate Swap
Agreements to the extent such net costs are allocable to such period in
accordance with GAAP). In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.
“Increased Leverage Period” means (i) any fiscal quarter in which (A) the
Company or any of its Subsidiaries consummates a Material Acquisition and (B)
the Company notifies the holders of the Notes in writing of its intent to
increase the maximum permitted Leverage Ratio as a result thereof (such notice,
an “Increase Election”) and (ii) the immediately following three fiscal
quarters.
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable), (iv) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (v) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided that the amount of such Indebtedness
shall be deemed to be the lesser of (x) the outstanding principal amount of such
Indebtedness plus all accrued and unpaid interest relating thereto and (y) the
fair market value of the property secured by any such Lien, (vii) all Guarantees
by such Person of Indebtedness of others, (viii) all Finance Lease Obligations
of such Person, (ix) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (x)
all obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances and (xi) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest






10

--------------------------------------------------------------------------------





in or other relationship with such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.
“Leverage Ratio” has the meaning assigned to such term in paragraph 6I.
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, finance lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (i) constitutes (A) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (B) all or substantially all of the common stock or other Equity
Interests of a Person, and (ii) involves the payment of consideration by the
Company or any of its Subsidiaries in excess of $100,000,000.
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$100,000,000.
“Material Indebtedness” means Indebtedness (other than Indebtedness evidenced by
the Notes), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary (i) which guarantees Material
Indebtedness with an original principal amount in excess of $75,000,000, (ii)
which, as of the most recent fiscal quarter of the Company, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to paragraph 5A, contributed greater than seven and
one-half percent (7.5%) of the Company's Consolidated EBITDA for such period or
(iii) which contributed greater than seven and one-half percent (7.5%) of the
Company's Consolidated Total Assets as of such date.
“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, a Financial Officer or a vice president of the
Issuer or such other representative of the Issuer as may be designated in
writing by any one






11

--------------------------------------------------------------------------------





of the foregoing with the consent of the Required Holders; and, with respect to
the financial covenant only, a Financial Officer of the Company.
“Subsidiary” means any subsidiary of the Company. For purposes of this Agreement
and the other Note Documents, the Charitable Foundations shall not be considered
to be Subsidiaries of the Company.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sale taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
(u)    Paragraph 10C of the Note Agreement is hereby amended by replacing the
second to last sentence of such paragraph in its entirety with the following:
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
(v)    Paragraph 11B of the Note Agreement is hereby amended by replacing clause
(iv) of the third paragraph of such paragraph (prior to the proviso) in its
entirety with the following:
(iv) any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Issuer or any of
the Issuer’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto;
(w)    The Note Agreement is hereby amended by adding the following paragraph
11Z in the appropriate chronological order:
11Z.    Divisions.    For all purposes under the Note Documents, in connection
with any division or plan of division under Delaware law (or any






12

--------------------------------------------------------------------------------





comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Company shall have no rights under
this Amendment, until the Noteholders shall have received (i) executed
counterparts to this Amendment from the Company and the Required Holders, (ii)
executed counterparts to the Bank Credit Agreement (as defined pursuant to
Section 1(t) hereof) from the Company and the other parties thereto, (iii) an
amendment fee in the amount of $125,000.00 by wire transfer in immediately
available funds, and (iv) reimbursement or payment of its costs and expenses
incurred in connection with this Amendment or the Note Agreement (including
reasonable charges and disbursements of King & Spalding LLP, counsel to the
Noteholders).
3.Representations and Warranties. To induce the Noteholders to enter into this
Amendment, the Company hereby represents and warrants to the Noteholders that:
(a)    The execution, delivery and performance by the Company of this Amendment
(i) are within the Company’s organizational powers; (ii) have been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders; (iii) do not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority; (iv) do not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries; (v) do not result in the creation or imposition of
any Lien on any asset of the Company or any of its Subsidiaries; and (vii) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect;
(b)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(c)    Immediately after giving effect to this Amendment, the representations
and warranties contained in the Note Agreement and the other Note Documents are
true and correct in all material respects (without duplication of any
materiality or Material Adverse Effect qualifier) as of the date hereof, unless
such representation and warranty relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects
(without duplication of any materiality or Material Adverse Effect qualifier) as
of such earlier date; and






13

--------------------------------------------------------------------------------





(d)    Immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
4.Effect of Amendment. Except as set forth expressly herein, all terms of the
Note Agreement, as amended hereby, and the other Note Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company to all holders of the Notes. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the holders of the Notes under the Note Agreement, nor constitute a waiver of
any provision of the Note Agreement. From and after the date hereof, all
references to the Note Agreement shall mean the Note Agreement as modified by
this Amendment. This Amendment shall constitute a Note Document for all purposes
of the Note Agreement.
5.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
6.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.
7.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Signatures delivered by facsimile or PDF shall have the same
force and effect as manual signatures delivered in person.
8.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, any other holders of Notes from time to time and their
respective successors, successors-in-titles, and assigns.
9.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature page follows]






14

--------------------------------------------------------------------------------


    




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Company, by its respective authorized
officers as of the day and year first above written.
COMPANY:
NEWMARKET CORPORATION


By: ___/s/ Brian D. Paliotti_____________
Name: Brian D. Paliotti
Title: Vice President and Chief Financial Officer


                        


                            


[Signature Page to Second Amendment to Note Purchase Agreement]

--------------------------------------------------------------------------------





NOTEHOLDERS:
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: __/s/ Kyle W. Ulep_______________________
Vice President




THE GIBRALTAR LIFE INSURANCE CO.,
LTD.


By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    PGIM, Inc.,
as Sub-Adviser




By: __/s/ Kyle W. Ulep_____________________
Vice President




THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.


By:
Prudential Investment Management Japan Co., Ltd., as Investment Manager



By:    PGIM, Inc.,
as Sub-Adviser




By: __/s/ Kyle W. Ulep__________________
Vice President






[Signature Page to Second Amendment to Note Purchase Agreement]

--------------------------------------------------------------------------------


    




THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: _/s/ Kyle W. Ulep_______________________
Vice President








[Signature Page to Second Amendment to Note Purchase Agreement]